The letter from the plaintiff to Duffie was merely incidental or collateral to the real issue in the case and there was no error in permitting proof of same by the copy instead of the original. Moreover, there was no serious conflict in the evidence as to the contents of same or a denial of the receipt of same. M., J.  K. C. R. R. v. Hawkins, 163 Ala. 582,51 So. 37; Costello v. State, 130 Ala. 143, 30 So. 376; Cobb v. State, 100 Ala. 19, 14 So. 362.
The trial court will not be reversed for refusing the defendant's requested charge which we designate A. Whether good or not it was, in effect, covered by the oral charge of the court. The oral charge instructed the jury specifically as to the elements of damages that could be awarded the plaintiff in case of recovery, and omitted damages resulting from lost time, thus, in effect, excluding the same. Acts 1915, p. 815.
The judgment of the city court is affirmed.
Affirmed.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.